United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                   UNITED STATES COURT OF APPEALS               April 15, 2004
                        For the Fifth Circuit
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 03-51187
                          Summary Calendar


                            PAULA KAUTT,

                                             Plaintiff - Appellant,


                               VERSUS


               THE UNIVERSITY OF TEXAS AT SAN ANTONIO,

                                              Defendant - Appellee.




           Appeal from the United States District Court
          For the Western District of Texas, San Antonio
                            SA-02-CV-547


Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      The Plaintiff, Paula Kautt, filed suit in the United States

District Court for the Western District of Texas, San Antonio

Division against the Defendant, The University of Texas at San

Antonio, alleging sex discrimination and retaliation in violation

of Title VII of the Civil Rights Act of 1964.        The Defendant


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
answered and after ample time for discovery filed a motion for

summary judgment seeking dismissal of all of Plaintiff’s claims.

The district court granted Defendant’s motion for summary judgment

in a lengthy order filed September 16, 2003, and entered a final

judgment in favor of Defendant on the same date.          Plaintiff filed

a timely appeal to this Court.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.        For the reasons stated by

the district court in order granting Defendant’s motion for summary

judgment,    we   affirm   the   final   judgment   entered   in   favor   of

Defendant.    AFFIRMED.




                                     2